Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art(s) available include:

20020004710 Murao teaches comparing the similarity of two models (Murao [0130]). Murao does not use crowdsourcing to obtain the models or determine if there is a match between models within a pre-determined feature tolerance.
20180137390 BRUNDAGE teaches crowdsourced models (BRUNDAGE [0041]), but does not have multiple models which are compared.
20210133604 Neumann teaches crowdsourced entries which are aggregated and compared to threshold numbers. Neumann does not relate to models.
The transfer of two dimensional and three dimensional images, and generating three dimensional images from two dimensional images is generally well-known in the art. 
While several limitations are taught by the prior art, these references cannot be obviously combined. Further, the prior art does not teach claims 1 and 19 which requires obtaining crowd-sourced models which are compared to determine if there is a match between the models within pre-determined feature tolerances.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/Primary Examiner, Art Unit 2616